Citation Nr: 0325905	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  02-08 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, 
including based on an undiagnosed illness.

2.  Entitlement to an initial disability rating in excess of 
10 percent for arthralgias of the hands due to an undiagnosed 
illness.

3.  Entitlement to service connection for the loss of the 
sense of smell, including based on an undiagnosed illness.

4.  Entitlement to service connection for pharyngitis and 
laryngitis, including based on an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service in the Army National Guard 
from January to July 1991, including service in the Persian 
Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, that denied the veteran's claim 
to reopen her previously denied claim of entitlement to 
service connection for fibromyalgia, including based on an 
undiagnosed illness (which the RO characterized as 
fibromyalgia (claimed as foot and ankle pain in joints)); 
granted her claim of entitlement to service connection for 
arthralgias of the hands due to an undiagnosed illness (which 
the RO characterized as arthralgias of the hands (claimed as 
hand pain in joints)), evaluating it as 10 percent disabling; 
denied her claim of entitlement to service connection for the 
loss of the sense of smell, including based on an undiagnosed 
illness; and denied her claim of entitlement to service 
connection for pharyngitis and laryngitis, including based on 
an undiagnosed illness (which the RO characterized as 
pharyngitis and laryngitis (claimed as loss of voice)).  The 
veteran has perfected a timely appeal.

Based on the fact that the evaluation assigned to the 
veteran's service-connected arthralgias of the hands due to 
an undiagnosed illness is the result of an original claim 
filed in December 1995, the Board notes that all of the 
evidence considered in the initial evaluation following the 
grant of service connection in April 2001 must be considered 
when this claim is re-adjudicated by the RO.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 
35, 38 (1993).



REMAND

The Board notes that the regulations pertaining to 
presumptive service connection for diseases or disabilities 
claimed to have been incurred during active service in the 
southwest Asia theatre of operations during the Persian Gulf 
War were revised on June 10, 2003.  See 68 Fed. Reg. 34539-
34543 (June 10, 2003) (codified at 38 C.F.R. § 3.317 (2003)).  
Certain of these regulatory amendments were made effective 
March 1, 2002.  Id.  In this regard, it is noted that, where, 
as here, the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  As such, the Board is of the opinion that updated 
examinations should be accomplished in order to determine the 
current severity of the veteran's service-connected 
arthralgias of the hands based on an undiagnosed illness and 
also to determine the nature and etiology of the veteran's 
claimed pharyngitis and laryngitis. 

In addition, the record reflects that, in June 2002, the RO 
sent the veteran a VCAA letter that contains, among other 
things, a 30-day time limitation for submitting the 
information and evidence described in the letter.  However, 
in a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  Please make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded the following 
examinations: a hand examination to 
determine the limitation of motion of the 
individual digits of both of the 
veteran's hands and a sinus examination 
to determine the nature, extent, and 
etiology of the veteran's claimed 
pharyngitis and laryngitis.  Send the 
claims folder to the examiner(s) for 
review.  All examination findings should 
be set forth.  All clinical findings 
should be reported in detail.  

(a) For the veteran's hand examination, 
the examiner is asked to provide the 
range of motion, in degrees, for each of 
the veteran's fingers (digits 1 through 
5) on each hand.  The examiner must 
measure the gap (in inches and/or 
centimeters) between both of the 
veteran's thumb pads and the fingers on 
each hand, with the thumb attempting to 
oppose the fingers.  The examiner also 
must measure the gap between the 
fingertip and the proximal transverse 
crease of the palm, with the index or 
long finger flexed to the extent 
possible, on each hand.  

(b) For the veteran's sinus examination, 
the examiner should attempt to provide 
conclusive pathophysiology or etiology 
for the veteran's claimed pharyngitis and 
laryngitis (if possible).  If it is not 
possible to provide this information, the 
examiner should so state.  The examiner 
also should provide an opinion (if 
possible) as to whether or not the signs 
or symptoms reported by the veteran as 
associated with her claimed pharyngitis 
and/or laryngitis can be attributed to 
any known clinical diagnosis.  The 
examiner should state whether the 
veteran's claimed pharyngitis and/or 
laryngitis: (1) lacks conclusive 
pathophysiology or etiology; (2) is 
characterized by overlapping symptoms and 
signs; and (3) has such features as 
fatigue, pain, disability out of 
proportion to physical findings, and 
inconsistent demonstration of laboratory 
abnormalities.  The examiner should state 
whether the veteran's claimed disability 
has existed for 6 months or more or has 
exhibited intermittent episodes of 
improvement and worsening over a 6-month 
period.  The examiner also should state 
whether there is affirmative medical 
evidence that the veteran's pharyngitis 
and/or laryngitis was caused by a 
supervening condition or event that 
occurred between the veteran's separation 
from active service in July 1991 and the 
onset of pharyngitis and/or laryngitis.  
Finally, the examiner should provide an 
opinion (if possible) as to whether the 
veteran's pharyngitis and/or laryngitis 
is related to service in the southwest 
Asia theatre of operations during the 
Persian Gulf War between January and July 
1991 or to any incident of service.  If 
it is not possible to provide this 
opinion, the examiner should so state.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the veteran's claims of entitlement to 
service connection for fibromyalgia, 
including based on an undiagnosed 
illness, entitlement to an initial 
disability rating in excess of 10 percent 
for arthralgias of the hands due to an 
undiagnosed illness, entitlement to 
service connection for the loss of the 
sense of smell, including based on an 
undiagnosed illness, and entitlement to 
service connection for pharyngitis and 
laryngitis, including based on an 
undiagnosed illness.  As noted above, 
because the evaluation assigned to the 
veteran's service-connected arthralgias 
of the hands due to an undiagnosed 
illness is the result of an original 
claim filed in December 1995, all of the 
evidence considered in the initial 
evaluation following the grant of service 
connection in April 2001 must be 
considered when this claim is re-
adjudicated by the RO.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  If any 
determination remains adverse to the 
veteran, she and her representative 
should be furnished a supplemental 
statement of the case and be given an 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


